Citation Nr: 1010234	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for mylopathic muscular 
atrophy, claimed as a nerve condition.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1941 to August 1946 
and from November 1950 to March 1951. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
mylopathic muscular atrophy, claimed as a nerve condition.  
Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to 
the RO/AMC for further action as described below.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulted in a current 
disability, that the claimed disability was incurred during 
active service, or, if the claimed disability pre-existed 
active service, that it was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

The Veteran first claimed entitlement to service connection 
for mylopathic muscular atrophy in June 1951.  In a January 
1952 rating decision, the RO denied service connection for 
that condition, finding that the evidence did not show that 
muscular atrophy had developed in, had its inception in, or 
was aggravated by service.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal the 
decision before the one year deadline and so the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 2000 and July 2003 the Veteran applied to reopen 
his claim for muscular atrophy.  In rating decisions from May 
2000 and March 2004 the RO denied these claims based on a 
lack of new and material evidence.  The Veteran did not 
appeal either of these decision before the one year deadline 
and so they also both became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Most recently, in May 2007, the Veteran once again applied 
for service connection for mylopathic muscular atrophy, this 
time claiming it as a nerve condition.  In an October 2007 
rating decision the RO continued to deny service connection 
based on a lack of new and material evidence.  The Veteran 
submitted a Notice of Disagreement (NOD) that month.  A 
Statement of the Case (SOC) was issued in February 2008 and 
the Veteran submitted a Substantive Appeal (VA Form 9) later 
that month.  A Supplemental Statement of the Case (SSOC) 
issued in April 2008 appears to reopen the claim based on new 
and material evidence, but denies the claim on a de novo 
basis.  In June 2009 the Board issued a decision reopening 
the Veteran's claim on the basis of new and material 
evidence.  That decision then remanded the reopened claim for 
further development, to include a VA examination for the 
Veteran's claimed condition.  

A copy of the Veteran's medical board proceedings from 
January 1951 indicates that he was separated from service due 
to mylopathic muscular atrophy, which was not due to his 
military service.  Outpatient treatment records from Central 
Texas Health Care System are negative for any treatment of 
mylopathic muscular atrophy.  In a May 2007 statement the 
Veteran stated that the condition initially affected his 
performance of duties while onboard the YMS-102 in 1943 and 
that he reported to sick bay and was told he was having leg 
cramps.  The Veteran stated that after being recalled to 
active service in 1950 he was standing at attention awaiting 
permission to go aboard the USS Hornet when his right leg 
gave away and an officer ordered him to go to Balboa Navy 
Hospital.  He claimed that muscular atrophy was diagnosed 
after extensive testing at the Balboa Naval Hospital in San 
Diego and at Mercy Hospital located off-base.

The Veteran submitted a buddy statement in July 2007.  This 
individual indicating observing the Veteran with a noticeable 
limp while walking.  He also stated observing a steady 
depreciation of the Veteran's leg.  In addition, the Veteran 
submitted statements from his daughter and niece, wherein 
they stated having observed the Veteran having difficulty 
with ambulation and complaining about his leg pain.  

VA treatment records from the Veteran's primary care 
physician, Dr. Dhoma, from May 2002, April 2003, October 
2003, December 2004, August 2005, February 2006 and October 
2007 all contain the same assessment for numbness in the legs 
with right peroneal nerve damage.  In February 2006 the 
Veteran stated that he felt his right leg was heavier and 
bigger than his left and that this had been a problem for the 
past one year.  In October 2007, the physician stated that 
Veteran has had chronic numbness with heavy feeling and pain 
in the right lower extremity in addition to his other joint 
pain since service.  The examiner also stated that "we have 
diagnosed him to have [right] peroneal nerve damage." The 
examiner indicated that the Veteran's problem was most likely 
related to his injury to his right lower extremity in 
service.  An addendum was added in February 2008 indicating 
that the staff physician reviewed the Veteran's medical 
records.  

This statement was considered in the Board's June 2009 
decision to reopen the Veteran's claim and a VA examination 
was ordered.  A comprehensive VA examination was conducted in 
December 2009.  The examiner indicated a complete review of 
the claims file and provided a detailed written review.  
During that examination the Veteran reported right leg 
constant aching which was 8 out of 10 in intensity and gets 
worse on prolonged sitting or walking and is relieved by 
standing and stretching.  Physical examination revealed 
bilateral hip flexors, bilateral quadriceps muscles, 
bilateral leg flexors, and bilateral dorsiflexors of the foot 
all with full power.  No muscle atrophy was noted.  Bilateral 
knee reflexes were +2.  Sensory examination was normal over 
bilateral upper and lower extremities.  Vibration sensation 
was found to be decreased over the distal bilateral lower 
extremities.  The examiner stated that no joint involvement 
was noted from any nerve problem or muscle problem.  The 
examiner stated that the Veteran does not have any 
myelopathic muscular atrophy or progressive muscular 
dystrophy and no right tibial nerve damage findings were 
indicated.  The examiner also stated that there were no 
findings of any muscular atrophy or dystrophy diagnosed while 
the Veteran was in service.  

As stated above, the examiner included an evaluation of the 
Veteran's medical history in the examination report.  The 
examiner referenced an evaluation by a neurology physician in 
2000 for right leg weakness.  This evidence is not in the 
Veteran's claims file and would be helpful in evaluation the 
Veteran's claim.

In addition, it is clear that the Veteran has a history of 
reported trouble with his right lower extremity.  As 
indicated, the Veteran's primary care VA physician referenced 
right peroneal nerve damage and troubles with the Veteran's 
right leg numerous times over a period of several years.  
Furthermore, the Veteran has submitted a number of statements 
from individuals who know him attesting to a history of 
problems with his right leg.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his right leg condition, 
characterized as right peroneal nerve 
damage, since December 2009.  If the 
Veteran indicates that he has received any 
treatment or evaluation, the RO/AMC should 
obtain and associate those records with 
the claims file.  In addition, the RO/AMC 
should obtain all VA treatment records 
from before May 2002, in particular, the 
neurology evaluation from 2000 referenced 
in the December 2009 VA examination. 

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine the 
nature and severity of his claimed right 
leg disorder.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner is requested to identify the 
Veteran's condition and determine whether 
it is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
current condition is etiologically related 
to service.  A rationale for all opinions 
offered should be included in the report 
provided and the examiner should attempt 
to explain earlier findings, particularly 
the finding of right peroneal nerve 
damage.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



